

117 S1864 IS: Reproductive Rights are Human Rights Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1864IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Menendez (for himself, Mrs. Shaheen, Mr. Blumenthal, Mr. Booker, Mr. Van Hollen, Ms. Klobuchar, Mr. Schatz, Mr. Kaine, Ms. Hirono, Mr. Coons, Mrs. Gillibrand, Mr. Markey, Mr. Leahy, Mr. Cardin, Mr. Durbin, Mr. Brown, Mr. Wyden, Ms. Rosen, Ms. Duckworth, Mrs. Murray, Mr. Bennet, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Foreign Assistance Act of 1961 to require a section on reproductive rights in the Annual Country Reports on Human Rights Practices, and for other purposes.1.Short titleThis Act may be cited as the Reproductive Rights are Human Rights Act of 2021.2.FindingsCongress finds the following:(1)The United States has joined the international community in identifying reproductive rights as human rights, including in connection with the 1994 International Conference on Population and Development, the 1995 Beijing World Conference on Women, and through its ratification of the International Covenant on Civil and Political Rights, done at New York December 19, 1966 (referred to in this Act as ICCPR), the International Convention on the Elimination of All Forms of Racial Discrimination, done at New York December 21, 1965, and the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984.(2)General comment No. 36 (2018) on article 6 of the ICCPR, which was adopted by the Human Rights Committee on October 30, 2018, asserts that States parties—(A)should ensure access for all persons to quality and evidence-based information and education about sexual and reproductive health and to a wide range of affordable contraceptive methods;(B)must provide safe, legal, and effective access to abortion where the life and health of the pregnant woman or girl is at risk, or where carrying a pregnancy to term would cause the pregnant woman or girl substantial pain or suffering, most notably where pregnancy is the result of rape or incest or is not viable; (C)ensure the availability of, and effective access to, quality prenatal and post-abortion health care for women and girls; and(D)must not impose restrictions on the ability of women or girls to seek abortion in a manner that jeopardizes their lives, subjects them to physical or mental pain or suffering, discriminates against them, arbitrarily interferes with their privacy, or places them at risk of undertaking unsafe abortions.(3)Reproductive coercion, which is any behavior that interferes with autonomous decision making about reproductive health outcomes, is a violation of human rights.(4)Lesbian, gay, bisexual, transgender, queer, and intersex persons (LGBTQI+) face stigma and discrimination in accessing reproductive health services, and barriers, including anti-LGBTQI+ laws, policies, and gender norms in countries. The denial of access to sexual and reproductive health care and associated human rights violations due to these barriers should be reported in relevant Department of State Annual Country Reports on Human Rights Practices.(5)Human rights are grounded in international standards. The Department of State’s deletion of the reproductive rights subsection from its 2017, 2018, and 2019 Country Reports on Human Rights Practices inappropriately politicized human rights of people around the world.(6)Limiting reproductive rights also limits pathways to economic, social, and political empowerment. Sexual and reproductive health and rights are essential for sustainable economic development, are intrinsically linked to gender equality and women’s well-being, and are critical to community health.(7)The global COVID–19 pandemic has placed at risk the fulfillment of reproductive rights. The United Nations Office of the High Commissioner for Human Rights has raised concerns that overloaded health systems, shortages of medical supplies, and disruptions of global supply chains have undermined the sexual and reproductive health and rights of individuals.3.Annual country reports on human rights practices(a)In generalThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—(1)in section 116(d) (22 U.S.C. 2151n(d)), by amending paragraph (2) to read as follows:(2)the status of reproductive rights in each country, including—(A)whether such country has adopted and enforced policies—(i)to promote access to safe, effective, and affordable methods of contraception and comprehensive, accurate, nondiscriminatory family planning and sexual health information;(ii)to promote access to a full range of quality health care services to ensure safe and healthy pregnancy and childbirth free from violence and discrimination;(iii)to promote the equitable prevention, detection, and treatment of sexually transmitted infections, including HIV and HPV, and of reproductive tract infections and reproductive cancers; and(iv)to expand or restrict access to safe abortion services or post-abortion care, or to criminalize pregnancy-related outcomes, including spontaneous miscarriages or pregnancies outside of marriage;(B)a description of the rates and causes of pregnancy-related injuries and deaths, including deaths due to unsafe abortions;(C)a description of—(i)the nature and extent of instances of discrimination, coercion, and violence against women, girls, and LGBTQI+ individuals in all settings where health care is provided, including in detention;(ii)instances of obstetric violence, involuntary or coerced abortion, involuntary or coerced pregnancy, coerced sterilization, use of incentives or disincentives to lower or raise fertility, withholding of information on reproductive health options, and other forms of reproductive and sexual coercion; and (iii)the actions, if any, taken by the government of such country to respond to such discrimination, coercion, and violence, if applicable;(D)a description of—(i)the proportion of individuals of reproductive age (15 through 49 years of age) whose need for family planning is satisfied with modern methods;(ii)the barriers such individuals face in accessing such services;(iii)the nature and extent of instances of denial of comprehensive and accurate family planning information and services in such country; and (iv)the actions, if any, taken by the government of such country to address such denials; and(E)a description of—(i)disparities in access to family planning and reproductive health services and pregnancy-related health outcomes, including pregnancy-related injuries and deaths, based on race, ethnicity, indigenous status, language, religious affiliation, or other marginalized identity; and (ii)any measures taken by the government of such country to hold health systems accountable for addressing such disparities;; and(2)in section 502B (22 U.S.C. 2304)—(A)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and(B)by adding at the end the following:(k)Inclusion of status of reproductive rights in Annual Country Reports on Human Rights PracticesThe report required under subsection (b) shall include a description of the status of reproductive rights in each country, including—(1)whether such country has adopted and enforced policies—(A)to promote access to safe, effective, and affordable methods of contraception and comprehensive, accurate, non-discriminatory family planning and sexual health information;(B)to promote access to a full range of quality health care services to ensure safe and healthy pregnancy and childbirth, free from violence and discrimination;(C)to promote the equitable prevention, detection, and treatment of sexually transmitted infections, including HIV and HPV, and of reproductive tract infections and reproductive cancers; and(D)to expand or restrict access to safe abortion services or post-abortion care, or criminalize pregnancy-related outcomes, including spontaneous miscarriages and pregnancies outside of marriage;(2)a description of the rates and causes of pregnancy-related injuries and deaths, including deaths due to unsafe abortions;(3)a description of—(A)the nature and extent of instances of discrimination, coercion, and violence against women, girls and LGBTQI+ individuals in all settings where health care is provided, including in detention;(B)instances of coerced abortion, coerced pregnancy, coerced sterilization, use of incentives or disincentives to lower or raise fertility, withholding of information on reproductive health options, and other forms of reproductive and sexual coercion; and (C)the actions, if any, taken by the government of such country to respond to such discrimination, coercion, and violence, if applicable;(4)a description of—(A)the proportion of individuals of reproductive age (15 through 49 years of age) whose need for family planning is satisfied with modern methods;(B)the barriers such individuals face in accessing such services;(C)the nature and extent of instances of denial of comprehensive and accurate family planning information and services in such country; and (D)the actions, if any, taken by the government of such country to respond to such denials; and(5)a description of—(A)disparities in access to family planning and reproductive health services and pregnancy-related health outcomes, including pregnancy-related injuries and deaths, based on race, ethnicity, indigenous status, language, religious affiliation, or other marginalized identity; and (B)any measures taken by the government of such country to hold health systems accountable for addressing such disparities..(b)Consultation requiredIn preparing the Annual Country Reports on Human Rights Practices required under sections 116(d) and 502B of the Foreign Assistance Act of 1961, as amended by subsection (a)), the Secretary of State, the Assistant Secretary of State for Democracy, Human Rights, and Labor, and other relevant officials, including human rights officers at United States diplomatic and consular posts, shall consult with—(1)representatives of United States civil society and multilateral organizations with demonstrated experience and expertise in sexual and reproductive health and rights or promoting the human rights of women, girls, and LGBTQI+ persons;(2)relevant local nongovernmental organizations in all countries included in such reports, including organizations serving women, girls, and LGBTQI+ persons that are focused on sexual and reproductive health and rights; and(3)relevant agencies and offices of the United States Government that track or are otherwise involved in the monitoring of reproductive and sexual health around the world.